                 Case 2:20-cv-01683-MJP Document 14 Filed 02/11/21 Page 1 of 4




 1                                                                  The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     CATHY L. PEDIGO,                                    CASE NO. 2:20-cv-01683-MJP
10
                                                         STIPULATION AND ORDER OF
                                   Plaintiff,
11                                                       DISMISSAL
                           v.
12                                                       NOTED FOR CONSIDERATION:
     THE UNITED STATES OF AMERICA,
                                                         FEBRUARY 8, 2021
13
                                   Defendant.
14

15                                              JOINT STIPULATION

16          COME now the parties hereto, by and through their respective counsel of record, and

17   hereby stipulate that this action, including any and all claims, counterclaims and cross-claims,

18   whether for indemnity and/or contribution by and among the parties hereto, and any and all

19   others, whether or not actually asserted to date, shall be dismissed with prejudice and without

20   cost to any party.

21          //

22          //

23


     STIPULATION AND ORDER OF DISMISSAL                                     UNITED STATES ATTORNEY
     2:20-cv-01683-MJP - 1                                                  700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-cv-01683-MJP Document 14 Filed 02/11/21 Page 2 of 4




 1      DATED this 8th day of February, 2021.

 2
        BRIAN T. MORAN
 3
        United States Attorney
 4
        s/ Erin K. Hoar                            s/ Brett A. Purtzer
 5      ERIN K. HOAR, CA No. 311332                BRETT A. PURTZER,
                                                   HESTER LAW GROUP, INC., P.S.
        s/ Kristen R. Vogel                        1008 S. Yakima Avenue, Ste 302
 6
        KRISTEN R. VOGEL, NYBA #5195664            Tacoma, WA 98405
        Assistant United States Attorneys          Phone: 253-272-2157
 7
        United States Attorney’s Office            Email: brett@hesterlawgroup.com
        700 Stewart Street, Suite 5220
 8
        Seattle, Washington 98101-1271
                                                   Attorney for Plaintiff
        Phone: 206-553-7970
 9
        Fax: 206-553-4073
10      Email: kristen.vogel@usdoj.gov

11      Attorney for Defendant United States

12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATION AND ORDER OF DISMISSAL                      UNITED STATES ATTORNEY
     2:20-cv-01683-MJP - 2                                   700 STEWART STREET, SUITE 5220
                                                              SEATTLE, WASHINGTON 98101
                                                                     (206) 553-7970
             Case 2:20-cv-01683-MJP Document 14 Filed 02/11/21 Page 3 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATION AND ORDER OF DISMISSAL                    UNITED STATES ATTORNEY
     2:20-cv-01683-MJP - 3                                 700 STEWART STREET, SUITE 5220
                                                            SEATTLE, WASHINGTON 98101
                                                                   (206) 553-7970
              Case 2:20-cv-01683-MJP Document 14 Filed 02/11/21 Page 4 of 4




 1                                                ORDER

 2          The parties having so stipulated and agreed, it is hereby ORDERED that this case is

 3   dismissed with prejudice and without costs or fees to either party.

 4

 5          DATED this 11th day of February, 2021

 6

 7

 8
                                                          A
                                                          Marsha J. Pechman
                                                          United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATION AND ORDER OF DISMISSAL                                    UNITED STATES ATTORNEY
     2:20-cv-01683-MJP - 4                                                 700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
